              Case 2:18-cr-00063-RSM Document 37 Filed 05/18/20 Page 1 of 1




 1                                              THE HONORABLE RICARDO S. MARTINEZ
 2
 3
 4
                              UNITED STATES DISTRICT COURT
 5
                             WESTERN DISTRICT OF WASHINGTON
 6                                     AT SEATTLE

 7
     UNITED STATES OF AMERICA,                     ) No. CR 18-0063-RSM
 8                                                 )
                     Plaintiff,                    )
 9                                                 )
                v.                                 ) NOTICE OF APPEARANCE
10                                                 ) OF COUNSEL
     FELIX REPILADO MARTINEZ,                      )
11                                                 )
                     Defendant.                    )
12                                                 )
13
14          NOTICE IS GIVEN that Assistant Federal Public Defender Mohammad Ali

15   Hamoudi appears as counsel for the Defendant, Felix Repilado Martinez. It is

16   requested that notice of all filings be served upon the undersigned.

17          DATED this 18th day of May 2020.

18                                               Respectfully submitted,

19                                               s/ Mohammad Ali Hamoudi
                                                 Assistant Federal Public Defender
20                                               1601 Fifth Avenue, Suite 700
21                                               Seattle, Washington 98101
                                                 Phone: (206) 553-1100
22                                               Fax: (206) 553-0120
                                                 mo_hamoudi@fd.org
23
24
25
26

                                                                 FEDERAL PUBLIC DEFENDER
       NOTICE OF APPEARANCE                                         1601 Fifth Avenue, Suite 700
       (US v. Felix Martinez; CR18-63RSM) - 1                         Seattle, Washington 98101
                                                                                 (206) 553-1100
